Case 1:19-cv-00492-CFC Document 24 Filed 08/26/19 Page 1 of 3 PagelD #: 342

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

REALTIME DATA LLC d/b/a IXO,
Plaintiff, C.A. No. 1:19-cv-00492-CFC
v.

MONGODB INC., JURY TRIAL DEMANDED
Defendant.

 

JOINT STIPULATION FOR STAY PENDING APPEAL

WHEREAS Plaintiff Realtime Data LLC d/b/a/ IXO (“Realtime”) filed this lawsuit
against Defendant MongoDB Inc. (“MongoDB”) on March 12, 2019;

WHEREAS Plaintiff is asserting U.S. Pat. Nos. 8,933,825 (the “°825 patent), 9,116,908
(the “°908 patent”), 9,667,751 (the “’751 patent”) against Defendant in this action;

WHEREAS Plaintiffs previously asserted the same ’908 and °751 patents against
Fortinet, Inc. (“Fortinet”) in Realtime Data LLC vy. Fortinet, Inc., No. 17-1635-CFC (D. Del.)
(the “Fortinet Action”);

WHEREAS in the Fortinet Action, following the review of Fortinet’s motion to dismiss
under 35 U.S.C. § 101 and oral argument regarding the same, the Court declared the °908 and
"751 patents invalid for claiming ineligible subject matter, Fortinet, No. 17-1635-CFC (D. Del.
July 19, 2019) (order granting motion to dismiss);

WHEREAS Realtime has appealed the Court’s determinations in the Fortinet Action (the
“Fortinet Appeal”);

WHEREAS in this action, Defendant contends that the claims of the °908 and ’751
patents are invalid on grounds already litigated in the Fortinet Action, and soon to be at issue in

the Fortinet Appeal;
Case 1:19-cv-00492-CFC Document 24 Filed 08/26/19 Page 2 of 3 PagelD #: 343

WHEREAS in this action, Defendant contends that the claims of the 908 and ’°751
patents are directed to the same subject matter and are substantially similar to the claims of the
°825 patent;

WHEREAS in this action, Defendant contends that the claims of the ’825 patent are
invalid on the same grounds the ’908 and °751 patents are invalid that were litigated in the
Fortinet Action, and soon to be at issue in the Fortinet Appeal;

WHEREAS Realtime denies that the claims of the °825 patent are invalid;

WHEREAS, accordingly, the Parties agree that the interests of efficiency are best served
by staying this action pending resolution of the Fortinet Appeal;

NOW THEREFORE, the Parties stipulate and agree as follows, subject to approval and
order of the Court:

Plaintiff Realtime and Defendant MongoDB hereby stipulate and agree to stay all
proceedings in this matter, including serving of contentions and all discovery, pending the final
resolution of the Fortinet Appeal through a final unappealed and unappealable decision.

No later than 14 days after the final resolution of the Fortinet Appeal, the parties shall
meet and confer and file a status report with the Court advising the Court of the outcome of the

Fortinet Appeal.
Case 1:19-cv-00492-CFC Document 24

Dated: August 22, 2019

BAYARD, P.A.

/s/ Stephen B. Brauerman
Stephen B. Brauerman (#4952)
600 North King Street, Suite 400
Wilmington, DE 19801

(302) 655-5000
sbrauerman@bayardlaw.com

OF COUNSEL:

Mark A. Fenster

Reza Mirzaie

C. Jay Chung

Paul A. Kroeger

RUSS, AUGUST & KABAT

12424 Wilshire Boulevard, 12th Floor
(310) 826-7474

Los Angeles, CA 90025-1031

Attorneys for Plaintiff
Realtime Data LLC d/b/a IXO

Filed 08/26/19 Page 3 of 3 PagelD #: 344

YOUNG CONAWAY STARGATT
& TAYLOR, LLP

/s/ Robert M. Vrana

Rolin P. Bissell (No. 4478)
Robert M. Vrana (No. 5666)
Rodney Square

1000 N. King Street
Wilmington, DE 19801
(302) 571-6600
rbissell@ycst.com
rvrana@ycst.com

Hilary L. Preston (pro hac vice)
VINSON & ELKINS LLP

666 Fifth Avenue, 26" Floor
New York, NY 10103
212.237.0129
hpreston@velaw.com

Parker D. Hancock (pro hac vice)
VINSON & ELKINS LLP

1001 Fannin St., Suite 2600
Houston, TX 77008
713.758.2153
phancock@velaw.com

Attorneys for Defendant
MongoDB, Inc.

SO ORDERED this 20S say of hearse F-20109,

(kA CS,

United States District Judgé
